Citation Nr: 0624809	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error in a February 
2001 decision of the Regional Office, which assigned a 10 
percent initial evaluation for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from May 1979 to April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which determined that there was no clear 
and unmistakable error in a February 2001 rating decision 
which assigned a 10 percent initial evaluation for bilateral 
tinnitus. 


FINDINGS OF FACT

1.  On February 14, 2001, the RO granted service connection 
for bilateral tinnitus and assigned a 10 percent evaluation.  
The veteran was notified in a letter dated on March 1, 2001.  
The appellant did not appeal this rating determination, and 
the decision became final. 

2.  The veteran's service-connected bilateral tinnitus was 
assigned a 10 percent rating in the February 2001 rating 
decision, the maximum rating authorized under Diagnostic Code 
6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§3.105(a), 4.87, 
Diagnostic Code 6260 (2000); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (2005).  
To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999).  

The veteran has alleged clear an unmistakable error in a 
February 2001 rating decision of the RO which granted a 10 
percent evaluation for bilateral tinnitus under Diagnostic 
Code 6260.  He was notified of that decision in a letter 
dated on March 1, 2001.  He did not appeal this rating 
determination and the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2000)

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The law in effect 
at the time of the February 2001 rating decision was 
correctly applied, and the claim for clear and unmistakable 
error is denied.  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  


ORDER

The February 2001 rating decision which granted an evaluation 
of no more than 10 percent for bilateral tinnitus is not 
clear and unmistakable error, and the appeal is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


